403 F.2d 31
Milton PARNESS, Appellant,v.UNITED STATES of America.
No. 17248.
United States Court of Appeals Third Circuit.
Submitted on Briefs November 5, 1968.
Decided November 13, 1968.

Milton Parness, pro se.
Donald Horowitz, Asst. U. S. Atty., David M. Satz, Jr., U. S. Atty., Newark, N. J., for appellee.
Before KALODNER, FORMAN and STAHL, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
Once again this federal prisoner has gone to the well in his efforts to vacate and correct his sentence on the ground that it had been premised upon false information contained in a pre-sentence report.1


2
He now appeals from the sentencing judge's denial of his motion to vacate and correct his sentence, made under Section 2255, Title 28 U.S.C.A.


3
In his Opinion and Order denying the motion, the sentencing judge, after reciting newly specified challenges to the pre-sentence report, said in relevant part:


4
"I certify that none of the statements in the Presentence Report, presently criticized by petitioner, affected my judgment as to the sentence which should be imposed upon him."


5
The stated finding of the sentencing judge stands unimpeached. Since none of the challenged statements in the presentence report were determinative factors in his sentencing, the prisoner's complaint is groundless.


6
For the reasons stated the Order of the District Court will be affirmed.



Notes:


1
 In February, 1966, Parness filed a motion under Section 2255, 28 U.S.C.A. to correct or vacate his sentence on the ground that it had been based upon "materially erroneous information with respect to the petitioner's background" which was "highly prejudicial." The sentencing judge heard and denied the motion. We affirmed at 368 F.2d 327 (3 Cir. 1966), cert. den. 386 U.S. 1012, 87 S.Ct. 1358, 18 L.Ed.2d 442 (1967)